Citation Nr: 1503551	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  13-03 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel







INTRODUCTION

The Veteran had active duty service from March 1992 to May 1992.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was provided an August 2014 hearing via video teleconference before the undersigned Veterans Law Judge.


FINDING OF FACT

The Veteran's left knee strain is not related to an in-service injury, disease, or event.


CONCLUSION OF LAW

The criteria for service connection for a left knee strain have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in August 2010.  This letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence, including advising him of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs and the Veteran's statements.  The RO conducted an electronic records search and determined that the Veteran has not received any treatment from VA for the claimed condition.  At the August 2014 Board hearing, the Veteran clarified that he has never sought treatment, through VA or a private care provider, for the knee condition.  

The Veteran underwent VA knee examination in April 2011.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4).

Additionally the Veteran provided testimony at an August 2014 Board hearing.  The Court held that during a hearing on appeal, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the undersigned Veterans Law Judge clearly set forth the issue to be discussed during the August 2014 videoconference hearing.  The undersigned Veterans Law Judge sought to identify pertinent evidence not currently associated with the claims folder and elicited further information as to the dates and locations of treatment when appropriate.  As the Board elicited relevant testimony during the hearing, the Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Left Knee Strain

The Veteran contends that he has a left knee condition as a result of an injury in service.  In the August 2014 Board hearing, he explained that he was running during basic training when he felt his knee "pop."  He woke up the next morning with pain and swelling.  

Service treatment records show that in March 1992, the Veteran went to sick call and reported that he jumped out of his bunk and twisted his left knee.  An April 1992 treatment note reflects a diagnosis of left knee ligament strain, with decreased swelling.  He was unable to bear weight on the left knee.  Approximately two weeks later, he reported to the orthopedic clinic feeling better.  There was no swelling, minimal tenderness, and strength testing was within normal limits.  The Veteran was instructed to continue taking over the counter pain medication, and to increase his activity level.  A follow-up note dated the next day shows no complaints of pain and full range of motion.  He was able to ambulate without assistive devices.  

At the August 2014 Board hearing, he testified that he has continued to have knee pain since service, which he has treated with over the counter pain medication.  He stated that he has not sought professional treatment for his left knee condition.  

He was provided an April 2011 VA joints examination.  The examiner reviewed the claims file and noted that the Veteran was diagnosed with a left knee ligament strain in service which resolved.  The examiner noted that the STRs did not indicate that there was a left patella spur in service.  The Veteran reported daily pain in his left knee with swelling and "going out."  He treats the condition with over the counter Tylenol or Aleve.  He reported no flare-ups and does not use assistive devices.  He is able to stand for one hour and did not quantify how far or how long his is able to walk.  X-ray findings revealed normal joint spaces and a left patella spur.  The diagnosis was chronic strain of the left knee, due to aging.  The examiner concluded that the current diagnosis is not related to the injury in service.  The VA examiner explained that x-rays of the knee during service did not reveal the patella spur currently shown, and range of motion was shown to be normal approximately four weeks after the in-service injury.  The examiner concluded that the Veteran has developed the left patella spur as a process of aging.  

The only evidence linking the current left knee condition to service is the Veteran's own statement.  In this regard, the Veteran is competent to report symptoms of knee pain that he may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is not competent to medically relate his current symptoms to a left knee injury in service, approximately 20 years prior to filing his claim.  Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter that requires knowledge of the musculoskeletal system, types of diseases affecting the system and generally requires interpretation of diagnostic testing.  Therefore his opinion as to the etiology of his condition is not competent evidence.  Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  

The Board finds that, in light of the affirmative evidence of record indicating that the in-service injury resolved and the current knee disability is not related to his injury in service, the Veteran's statements made in pursuit of compensation regarding the etiology of his disabilities are not credible.  Rather, the competent evidence of record shows that the current knee condition is due to aging.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a left knee strain, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left knee strain is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


